Citation Nr: 0016393	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  98-10 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, D.R., and M.H.



ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1943 to 
October 1945; he died in January 1997 at age 72; the 
appellant is his surviving spouse.  This matter comes to the 
Board of Veterans' Appeals (Board) from the Department of 
Veterans Affairs (VA) Chicago Regional Office (RO) April 1997 
rating decision which denied service connection for the cause 
of the veteran's death.  In July 1999, the case was remanded 
to the RO for additional development of the evidence.


FINDINGS OF FACT

1.  The veteran died in January 1997 at age 72; the immediate 
cause of his death was coronary artery disease; other 
conditions contributing to death but not resulting in the 
underlying cause of death were diabetes mellitus and 
osteomyelitis.

2.  At the time of his death, service connection was in 
effect for gas bacillus infection and scarring at the right 
thigh (rated 40 percent disabling), and severe muscle loss, 
muscle group XIV (rated 40 percent disabling); the combined 
schedular evaluation was 60 percent.

3.  Medical evidence of record does not demonstrate that 
coronary artery disease, diabetes mellitus, and/or 
osteomyelitis were evident in service or for many years 
thereafter, or that his coronary artery disease, diabetes 
mellitus, and/or osteomyelitis were related to active 
service, any incident occurring therein, or the service-
connected disabilities.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not proximately due 
to or the result of disease or disability related to his 
period of active wartime service.  38 U.S.C.A. §§ 1110, 1310, 
5107 (West 1991).

2.  A service-connected disability did not cause the 
veteran's death, or contribute substantially or materially to 
cause his death.  38 C.F.R. § 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the record indicates that the appellant's claim is 
well grounded.  38 U.S.C.A. § 5107(a).  VA, therefore, has a 
duty to assist her in the development of facts pertinent to 
her claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  In this regard, the Board notes that 
all available pertinent records have been obtained and 
associated with the claims folder.  On review of such 
material, the Board is satisfied that the appellant has been 
adequately assisted in the development of her claim, and that 
there are no outstanding records which the RO has not 
obtained or attempted to obtain.

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active wartime service.  
38 U.S.C.A. § 1110.  Service connection may also be allowed 
on a presumptive basis for arthritis, arteriosclerosis, 
cardiovascular-renal disease, and diabetes mellitus, if the 
pertinent disability becomes manifest to a compensable degree 
within one year after the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

To establish service connection for the cause of the 
veteran's death, it must be shown that a disability incurred 
in or aggravated by service either caused or contributed 
substantially or materially to the cause of death.  
38 U.S.C.A. § 1310.  

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c)(1), 
(3).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (finding that 
entitlement need not be established by a fair preponderance 
of the evidence).

The evidence shows that the veteran died on January [redacted], 
1997 at age 72.  The death certificate lists the immediate cause 
of his death as coronary artery disease with an approximate 
interval between time of onset and death listed as "years;" 
other significant conditions contributing to death but not 
resulting in the underlying cause of death are listed as 
diabetes mellitus and osteomyelitis; no autopsy was 
performed.  

During the veteran's lifetime, service connection was in 
effect for residuals of wounds sustained in World War II 
combat, consisting of right thigh gas bacillus infection and 
third degree scars over an area exceeding one square foot, 
rated 40 percent disabling since August 1946, and severe 
muscle loss, muscle group XIV, with large amount of tissue 
destruction and slight limitation of motion of knee, rated 40 
percent disabling since August 1946; the combined rating of 
the service-connected disabilities was 60 percent since 
August 1946 (service connection for the aforementioned 
disabilities was initially granted by RO rating decision in 
October 1945; the overall disability was rated totally 
disabling from October 1945 to August 1946).

The veteran's service medical records reveal that he was 
wounded (through and through wound) by a machinegun tracer 
round in the right thigh during World War II combat in 
September 1944, requiring extensive and lengthy medical 
treatment prior to service separation (including treatment 
for right thigh gas bacillus infection which developed during 
transportation from the battle field); the records do not 
indicate that the wounds resulted in damage to any bones or 
joints (October 1944 X-ray study of the right thigh showed 
normally appearing bones).  No report or clinical findings 
were noted with regard to symptoms or impairment involving 
the cardiovascular system, diabetes mellitus, or 
osteomyelitis.

On VA medical examination in August 1946, right thigh 
cicatrix, and gas and bacillus infection with deformity, pain 
and weakness, right knee limitation of motion, and lymphedema 
of the right leg were diagnosed.

On VA medical examination in November 1948, the 
cardiovascular system was clinically normal, and there was no 
evidence of arthritis or rheumatism; urinalysis and blood 
clinical studies showed no abnormality.  Cicatrix and scars 
at the right thigh, gas and bacillus infection in September 
1944, deformity, pain, and weakness of the right thigh, 
limitation of motion of the right knee, lymphedema, and 
deviated nasal septum were diagnosed.

VA medical records from March 1983 to July 1994 document 
intermittent treatment of various symptoms and illnesses 
including insulin-dependent diabetes mellitus, and document 
the presence of coronary artery disease, peripheral vascular 
disease, hypertension, and degenerative arthritis of the 
lumbosacral spine.  During treatment, the veteran reported 
having undergone aortic bypass surgery in 1978.  

In a March 1997 letter, H. Gross, M.D., indicated that he 
treated the veteran for several years prior to his death and 
was his attending physician during the terminal 
hospitalization.  He stated that the veteran's gunshot wound 
to the right thigh in service, resulting in gas gangrene, 
"seriously" compromised the vitality of his leg, required 
skin grafts, and "apparently" resulted in muscle damage.  
During the last hospitalization, he reportedly had numerous 
health problems including diabetes mellitus and coronary 
artery disease; he was treated for sepsis syndrome due to 
osteomyelitis of the right foot and suffered a fatal cardiac 
arrest.  Dr. Gross opined that right foot osteomyelitis was 
related to the veteran's long-standing diabetes mellitus, 
generalized arteriosclerosis, and "the previously mentioned 
service injury."  Included with the letter was a photocopy 
of a photograph depicting the extensive scarring on the 
veteran's right thigh.

In August 1998, the veteran's claims file was reviewed by a 
VA physician in order to provide an opinion whether the fatal 
coronary artery disease, and/or diabetes mellitus and 
osteomyelitis, was etiologically related to service or any of 
the veteran's service-connected disabilities.  The physician 
indicated that the clinical evidence documenting extensive 
treatment for the veteran's combat wounds did not mention any 
acute arterial injury or preexisting arterial disease.  The 
veteran's "terminal event" was due to well-documented 
arteriosclerotic heart disease occurring in circumstances of 
diabetes mellitus, acute sepsis, and right foot 
osteomyelitis.  The physician agreed with Dr. Gross' 
conclusion that osteomyelitis was related to chronic diabetes 
mellitus and generalized arteriosclerosis, but he was unable 
to find any evidence suggesting a connection, "causal or 
contributory," between the veteran's service-connected 
muscle loss and scarring of the thigh, and the subsequent 
development of diffuse arteriosclerosis and osteomyelitis. 
[He] [saw] no clinical evidence that the service connected 
disabilities caused or lent assistance to his death."

At a May 1999 Travel Board hearing, the appellant, D.R., and 
M.H. essentially testified that, during his lifetime, the 
veteran experienced significant functional impairment due to 
his service-connected disabilities involving the right leg, 
had difficulty walking, and experienced circulatory 
impairment in the right lower extremity, requiring 
intermittent medical treatment at various facilities over the 
years.  They felt that osteomyelitis developed due to his 
service-connected right lower extremity disabilities and, as 
indicated on his death certificate, osteomyelitis contributed 
to his death.

Pursuant to the July 1999 Board remand, the RO associated 
with the file all available clinical records which may be 
pertinent to the appellant's claim of service connection for 
the cause of the veteran's death, including duplicate copies 
of VA medical records from March 1983 to July 1994, and 
medical records from the St. Francis Medical Center from 
December 1975 to January 1997.

Medical records from the St. Francis Medical Center from 
December 1975 to January 1997 document intermittent periods 
of hospitalization at the facility.  In December 1975, the 
veteran was hospitalized due to diabetes.  On examination at 
the time of hospital admission, he indicated that he 
underwent a routine medical examination 2 weeks earlier (for 
the first time in 12 years), showing elevated blood sugar; 
reportedly, he was in "excellent" health prior to the 
elevated blood sugar detection 2 weeks earlier and had no 
heart, liver, lung, or kidney disease, or hypertension (he 
reported his history of World War II combat wounds requiring 
hospitalization in service, and the residual disability 
associated therewith was noted on examination).  On 
examination, adult onset of diabetes mellitus was diagnosed.  
In January 1978, he was again hospitalized due to symptoms of 
pain in the legs on exertion (which he reportedly experienced 
for the past 6 months).  During hospitalization, it was found 
that his aorta was almost completely occluded and that he had 
iliac arteries disease; aortic iliac bypass surgery was 
performed and, on hospital discharge, peripheral 
arteriosclerosis (along with diabetes mellitus) was 
diagnosed.  In July 1991, he was again hospitalized due to 
swelling of the left leg (reportedly experienced for 3 weeks 
prior to hospitalization); during hospitalization, it was 
indicated that he had a history of treatment for gunshot 
wound and gangrene in 1944, diabetes mellitus since 1975, 3-4 
years history of peripheral vascular disease, and aortic 
double bifurcation surgery in 1978.  During hospitalization, 
deep vein thrombosis of the left leg, insulin-dependent 
diabetes mellitus, peripheral vascular disease, and status 
post aortic double bifurcation surgery were diagnosed.  
During hospitalizations for diseases including cardiovascular 
disease in 1993 and 1994, his medical history was again 
discussed (including treatment for wounds and gangrene in the 
right leg during World War II with subsequent intermittent 
right leg swelling and pain); in August 1993, his risk 
factors for cardiovascular disease were identified as 
diabetes mellitus, family history of coronary artery disease, 
heavy smoking history, and hypercholesterolemia.  

In January 1997, the veteran was again hospitalized at the 
St. Francis Medical Center due to symptoms of pneumonia.  
During hospitalization, it was noted that he had a chronic 
right foot ulcer, along with the previously identified 
pertinent medical history.  On examination, possible left 
lower lobe pneumonia, diabetic foot ulcer, insulin-dependent 
diabetes mellitus, coronary artery disease, congestive heart 
failure, and renal insufficiency were diagnosed.  During 
hospitalization, it appeared, "clinically," that the 
symptoms precipitating hospitalization were due to his foot 
ulcer with osteomyelitis rather than due to pneumonia; he was 
scheduled to undergo orthopedic consultation, but his 
symptoms progressed to cardiopulmonary arrest and he expired 
on January [redacted], 1997.

Based on the foregoing, the Board finds that service 
connection for the cause of the veteran's death is not 
warranted.  Although the veteran's service medical records 
document extensive treatment for severe combat-wounds to the 
right thigh (without injury to the bones or joints) and 
service connection for the residuals of such wounds was 
awarded after his separation from service and was in effect 
until his death in 1997, his service medical records do not 
suggest that he had any symptoms or impairment involving the 
cardiovascular system, symptoms or impairment suggestive of 
diabetes mellitus, or osteomyelitis.  Likewise, no pertinent 
symptomatology or disability was shown for many years after 
his service separation.  

Although the exact time of onset of the veteran's 
cardiovascular disease, diabetes mellitus, or osteomyelitis 
of the right foot is unclear, diabetes mellitus was initially 
diagnosed, clinically, in December 1975, cardiovascular 
diseases were initially diagnosed in January 1978, and 
osteomyelitis of the right foot was initially diagnosed 
during his terminal hospitalization in January 1997.  During 
hospitalization in December 1975, the veteran reported that 
he was in excellent health until 2 weeks prior to hospital 
admission (and did not undergo routine medical examinations 
in the past 12 years), at which time he was found to have 
elevated blood sugar level.  Between 1975 and the time of his 
death in 1997, he received intermittent treatment (including 
inpatient and surgical) for various symptoms and diseases 
including cardiovascular diseases and diabetes mellitus; on 
numerous occasions during the treatment, his history of in-
service wounds and injuries with resultant chronic 
disabilities was reported and discussed, yet at no time 
during such treatment has a physician suggested that there 
was a link or nexus between his combat wounds and combat-
related disability and his subsequently developed 
cardiovascular diseases or diabetes mellitus.

The Board notes that Dr. Gross (who treated the veteran for 
several years prior to his death) opined in March 1997, that 
the veteran's right foot osteomyelitis was related to his 
"service injury."  However, osteomyelitis was initially 
diagnosed in January 1997 and, during the course of medical 
treatment in January 1997, Dr. Gross did not suggest that 
osteomyelitis was related to the veteran's service-connected 
disabilities.  Moreover, Dr. Gross' March 1997 conclusion of 
a nexus between the veteran's osteomyelitis and his service-
connected disabilities was unaccompanied by any specific 
reasons/bases for such conclusion; he also did not point out 
any clinical evidence or record which would support his 
conclusion.  

The veteran's entire claims file was reviewed by a VA 
physician in August 1998.  On review of the record (including 
Dr. Gross' medical opinion), it was opined that it was not 
likely that diseases causing the veteran's death or relating 
to his death were in any way related to his active service or 
the service-connected disabilities.  This opinion was 
accompanied by the physician's rationale for the opinion in 
that he was unable to find, anywhere in the record, clinical 
evidence suggesting that the veteran's combat wounds resulted 
in arterial injury or disease, or that arteriosclerosis and 
osteomyelitis were in any way related to his in-service 
wounds and injuries.  

As the August 1998 opinion of a VA physician is accompanied 
by a rationale for the opinion and was provided in 
conjunction with a review of the claims file, and Dr. Gross' 
March 1997 opinion is unsupported by any medical evidence 
during post-service treatment or the reasons for his 
conclusion, the Board finds the August 1998 medical opinion 
more persuasive.  See Madden v. Brown, 125 F.3d 1477, 1481 
(Fed. Cir. 1997) (the Board has the authority to discount the 
weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence).

The appellant, D.R., and M.H. contend that the veteran's 
fatal coronary artery disease and diseases contributing to 
his death, diabetes mellitus and osteomyelitis, developed as 
a result of his service-connected disabilities involving the 
right lower extremity.  However, as lay persons, they are not 
competent to provide a medical diagnosis of cardiovascular 
diseases, diabetes mellitus, and/or osteomyelitis, or 
establish an etiological link between the onset of such 
diseases and active service, any incident occurring therein, 
or his service-connected disabilities.  See Grivois, 6 Vet. 
App. at 140, citing Espiritu, 2 Vet. App. at 494.

In reaching this decision, the Board recognizes that the 
gunshot wound and resulting infection sustained by the 
veteran in service of his country left him with considerable 
residual disability, refected by the 60 percent assigned 
evaluation. For the reasons discussed above, however, it 
cannot be concluded that the service-connected disability 
caused or contributed substantially or materially to his 
demise. The Board also has considered the matter of 
resolution of the benefit of the doubt in the appellant's 
favor; however, as noted above, application of the rule is 
only appropriate when the evidence is evenly balanced or in 
relative equipoise.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 53-56.  Such is not the case in this instance as the 
weight of the evidence is to the effect that coronary artery 
disease, diabetes mellitus, and/or osteomyelitis were not 
related to active service, any incident occurring therein, or 
the service-connected disabilities.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 



